DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed March 30, 2018.
	The amendment received June 15, 2020 amended claim 18.
	Claims 1-20 are currently pending.
	Claims 1-5, 10-12, and 14 are currently under consideration.
Election/Restrictions
Applicant's election with traverse of AYSSGAPPMPPF (SEQ ID NO: 4; a = 1; P’ comprises two or more natural or synthetic amino acids; claims 3 and 4); a core moiety comprising an optionally substituted aryl or heteroaryl moiety; TCATATTAACAA (fragment of SEQ ID NO: 2 or 3 in the 3’-5’ order; b = 1; two or more modified or unmodified nucleosides comprising natural or synthetic nucleobases and modified or unmodified internucleoside linkages); and the final structure at paragraph 71 (applicants referred to as paragraph 76) of the present specification as the species in the reply filed on June 15, 2020 is acknowledged.  The traversal is on the grounds that a serious search burden does not exist. This is not found persuasive because various final structures are encompassed by the present claims and a search for one specific species may not be coextensive with a search for another specific species.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-9, 13, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2020. Please note: applicants neglected to elect a “self-assembling nanoscale system” for the peptide and/or the final structure. The present specification states that SEQ ID NO: 1 may assemble into various structures when conjugated to an organic molecule at the N-terminus and/or adding a hydrophobic R group to the N-terminus. However, the specific ability of SEQ ID NO: 4 (elected species) alone to self-assemble was not taught in the present specification. Therefore, present claims 6-8 and 16-20 were withdrawn. In addition, the specification does not refer to SEQ ID NO: 4 as being “therapeutic”. Thus, present claim 9 was withdrawn.
Priority
The present application claims the benefit of 62/480,176 filed March 31, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 6, 2018 and March 30, 2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention one of skill in the art would not be able to determine the scope of the present claim. For example, is the entire limitation optional (e.g. fails to further limit claim 1) or only the substitution optional?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson U.S. Patent Application Publication 2012/0289457 published November 15, 2012.
For present claims 1-5, 10, 12, and 14, Hanson teaches carrier peptide-linker-oligonucleotide conjugates wherein the peptide is 4-40 amino acids in length and composed of natural or synthetic amino acids; the linker is organic and may comprise a substituted aryl; and the oligonucleotide is antisense and may comprise nucleosides (please refer to the entire specification particularly the abstract; paragraphs 3-17, 55, 60-66, 71, 78, 80, 81, 103-148, 157-167, 197-281; Tables 1 and 2).
Therefore, the teachings of Hanson anticipate the presently claimed compound.
Allowable Subject Matter
The elected species of organic core (see the response received June 15, 2020 and paragraph 71 of the present specification) in combination with an oligonucleotide and a peptide is free of the prior art. SEQ ID NO: 1 is free of the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SEQ ID NOs: 2 and 3 – see 2017/0232109 (SEQ ID NO: 5) and WO 2016/028940 (SEQ ID NO: 5).
SEQ ID NO: 4 – see 2006/0172282 (SEQ ID NO: 22), 2008/0176760 (SEQ ID NO: 22), 2009/0100969 (SEQ ID NOs: 1 and 11), and 9,206,233 (SEQ ID NO: 1) (please refer to SCORE for additional references).
U.S. Patent Application Publications 2001/0008771, 2004/0034191, 2005/0106598, and 2008/0221303.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658